DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/15/2021 has been entered. Applicant has canceled claims   2-3, and 12-19. Applicant has included newly added claims 21-27. The application has pending claims 1, 4-11, and 20-27. With respect to the specification, Applicant has amended Paras. 0034, 0036, and 0065 of the specification to correct for minor informalities. Therefore, the objections to the specification have been withdrawn. With respect to claim interpretation, Applicant has amended claims 1, and 4-11 to provide additional structure to the processor. Therefore, the claims are no longer being interpreted under 112f. 

Election/Restrictions
Amended claim 20 and newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention originally claimed in currently amended claims 1 and 4-11 essentially recites “detect a salient region…update the intended subject region by expanding the set intended subject region by using the salient region,…limit an expansion range of the intended subject region…decide an upper limit of the expansion”, which is directed to using saliency to determine an updated region (i.e. expanded region) in which there is a limit of the expansion. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claim 20 and newly added claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (JP 4052128 B2, see attached machine translation) in view of Zhu et al. (CN 104268827A, see attached machine translation).
Regarding claim 1, Nagahara et al. teaches, an image processing apparatus comprising: 
an input unit that inputs an image (Para. 0008: FIG. 1 is a block diagram showing a configuration of an image forming apparatus… an image to be trimmed is read by the image reading unit; Para. 0018: FIG. 2 schematically shows a 1 image 11 to be subjected to trimming processing); 
and a hardware processor configured to read out a program stored in a memory, and executes the program (Para. 0035: the processing program unit 120 may be implemented by dedicated hardware. Further, the processing program section may be constituted by a general-purpose information processing apparatus such as a memory and a CPU (Central Processing Unit), and may be implemented by loading a program (not shown) for realizing the function of the processing section into a memory and executing the program), 
wherein the hardware processor is configured to detect an intended subject from the input image by a first detection method (As seen in Fig. 1, there is an image reading unit 101, an object index calculation means 104, an observation region calculating means 102 and a trimming means 107; Para. 0020:  in an object index calculation means 104, a pixel obtained from an image reading means 101 is extracted by an input pixel of an object model, and a scanning process for obtaining an object index is performed. Thereafter, a slightly shifted pixel is read, and an object index value is similarly calculated and processed for the entire image. As a result, the portion having the highest object index is passed to the next processing as the processing result of the object index calculation means 104; Note: the object index calculation means 104 is the first detection method in which the subject in the input image is detected), 
set an intended subject region for the detected intended subject (Para. 0021: FIG. 4 is a diagram showing an example of an image 13 showing a region having a highest object index value according to a calculation result of an object index value of an image shown in FIG. 2. In this embodiment, as a result of applying this object index value calculation process to the image shown in FIG. 2, a region 13 as shown in FIG. 4 is obtained), 
detect the intended subject from the input image by a second detection method different from the first detection method  (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; As seen in Fig. 1, there is an image reading unit 101, an object index calculation means 104, an observation region calculating means 102 and a trimming means 107; Para. 0017: a region of interest calculation means 102 is a means for calculating a region of interest of an image to be trimmed, and separates the image into a plurality of regions, and divides the degree of attention into 2 or more levels for each of the separated regions; Para. 0018; Note: observation region calculating means 102 (i.e. attention area calculation means) is the second detection method in which the attention area (i.e. salient or important area) is detected), 
and update the set intended subject region by using a detection result of the second detection method (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Note: the noticed area of the image is the updated region), 
wherein the hardware processor is configured to detect a salient region from the input image, as the second detection method (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; As seen in Fig. 1, there is an image reading unit 101, an object index calculation means 104, an observation region calculating means 102 and a trimming means 107; Para. 0017: a region of interest calculation means 102 is a means for calculating a region of interest of an image to be trimmed, and separates the image into a plurality of regions, and divides the degree of attention into 2 or more levels for each of the separated regions; Para. 0018; Note: observation region calculating means 102 (i.e. attention area calculation means) is the second detection method in which the attention area (i.e. salient or important area) is detected. The salient regions are the attention areas of the image that are detected), 
and update the set intended subject region by expanding the set intended subject region by using the salient region (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Para. 0026: in the example shown in FIG. 6, trimming is performed in such a manner that the trimming shape of the pattern 22 (FIG. 5) necessarily includes an object region and as much as possible, a region of interest is included. As a result, the pattern 22 is maximally expanded (120% of the upper limit), and a trimming result as shown in FIG. 6 is obtained; Note: the noticed area of the image is the updated region which includes attention regions (i.e. saliency regions) and the region of interest (i.e. subject region) is expanded, therefore the region of interest is not trimmed (i.e. cut off). The region of interest (i.e. pattern/shape) is expanded to include as much of the attention area (salient region) as possible).
 Nagahara et al. does not expressly disclose the following limitation: and wherein the hardware processor is configured to limit an expansion range of the intended subject region by the detection result, and decide an upper limit of the expansion.
However, Zhu et al. teaches, and wherein the hardware processor is configured to limit an expansion range of the intended subject region by the detection result, and decide an upper limit of the expansion (As shown in Paras. 0246-0247, the processor executes steps by calling the program or instructions stored in memory, such as for determining the region of interest; As shown in Para. 0124, the rectangular boundaries of a region are stretched along the x and y axes and the rectangular area continues to expand until the upper, lower, left, and right boundaries meet a condition, such as the saliency is less than or equal to the predefined threshold, and this areas formed by the enlarged boundaries is the area of interest of the image; Note: the detection result is based on the saliency and obtaining the boundary limits are a range of expansion as well as includes an upper limit of expansion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include limiting the expansion range of a region by the detection result and deciding an upper limit of the expansion as taught by Zhu et al. into the image processing of Nagahara et al. in order to select attention targets in an image (Zhu et al., Para. 0121).
Regarding claim 9, the combination of Nagahara et al. and Zhu et al. teaches the limitations as explained above in claim 1.
Nagahara et al. in the combination further teaches, wherein the hardware processor is configured to further set an unnecessary subject region from the input image by using the detection result of the second detection method and the updated intended subject region (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Note: the noticed area of the image is the updated region and the unnecessary region is the background or everything outside of the subject region; As seen in Fig. 1, there is an image reading unit 101, an object index calculation means 104, an observation region calculating means 102 and a trimming means 107; Para. 0017: a region of interest calculation means 102 is a means for calculating a region of interest of an image to be trimmed, and separates the image into a plurality of regions, and divides the degree of attention into 2 or more levels for each of the separated regions; Para. 0018; Note: observation region calculating means 102 (i.e. attention area calculation means) is the second detection method in which the attention area (i.e. salient or important area) is detected).
Regarding claim 10, the combination of Nagahara et al. and Zhu et al. teaches the limitations as explained above in claim 9.
Nagahara et al. in the combination further teaches, wherein the hardware processor is configured to further update the updated intended subject region by using the unnecessary subject region (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Note: the noticed area of the image is the updated region and the unnecessary region is the background or everything outside of the subject region. The updated region is based on the unnecessary region (i.e. background); As seen in Fig. 1, there is an image reading unit 101, an object index calculation means 104, an observation region calculating means 102 and a trimming means 107; Para. 0017: a region of interest calculation means 102 is a means for calculating a region of interest of an image to be trimmed, and separates the image into a plurality of regions, and divides the degree of attention into 2 or more levels for each of the separated regions; Para. 0018; Note: observation region calculating means 102 (i.e. attention area calculation means) is the second detection method in which the attention area (i.e. salient or important area) is detected).
Regarding claim 11, the combination of Nagahara et al. and Zhu et al. teaches the limitations as explained above in claim 1.
Nagahara et al. in the combination further teaches, wherein the hardware processor is configured to further set a cutout region from the updated intended subject region, and cut out the intended subject from the input image by using the cutout region (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Note: the noticed area of the image is the updated region; Para. 0008: it is possible to trim an image using both the attention level and the object index, and it is possible to trim the image without hiding the important area in the image. Further, with such a configuration, image trimming is performed so as to include all areas in which the value of the object index determined by the object index calculation unit exceeds a predetermined threshold value; Para. 0027: trimming is performed so that the region of interest is included in the trimming shape (template) as much as possible together with the face image. The region-of-interest error calculating unit 107 a is a unit for calculating a degree (area) of the target region to be patterned. In the case of using this region-of-interest error calculating means 107 a, the position of the template or the like is determined so that the area of the region of interest included in the template becomes as large as possible. The image scaling means 107 b is a means for changing the trimming shape, the region of interest, or the size of the original image based on the calculation result of the region of interest error calculating means 107 a; Note: the image trimming uses the updated subject region (i.e. object feature or salient region)).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (JP 4052128 B2, see attached machine translation) in view of Zhu et al. (CN 104268827A, see attached machine translation) and further in view of Yamanaka et al. (US 10,169,673 B2).
Regarding claim 4, the combination of Nagahara et al. and Zhu et al. teaches the limitations as explained above in claim 1.
The combination of Nagahara et al. and Zhu et al. does not expressly disclose the following limitation: wherein the hardware processor is configured to binarize the input image, as the second detection method.
However, Yamanaka et al. teaches, wherein the processor is configured to binarize the input image, as the second detection method (Col. 6, lines 15-20: the detection unit 16 performs a binarization process on the saliency map, thereby separating a candidate region for a region of interest (a white region in FIG. 5B) and the other region (a black region in FIG. 5B) from each other; Col. 11, lines 15-19: the computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include binarizing the image as taught by Yamanaka et al. into the combined image processing of Nagahara et al. and Zhu et al. in order to detect a region of interest with high accuracy (Yamanaka et al., Col. 7, lines 38-39).
Regarding claim 5, the combination of Nagahara et al., Zhu et al., and Yamanaka et al. teaches the limitations as explained above in claim 4.
The combination of Nagahara et al., Zhu et al., and Yamanaka et al. further teaches, wherein the hardware processor is configured to update the set intended subject region by expanding the set intended subject region (Nagahara et al., Para. 0035: the processing program unit 120 may be implemented by dedicated hardware. Further, the processing program section may be constituted by a general-purpose information processing apparatus such as a memory and a CPU (Central Processing Unit), and may be implemented by loading a program (not shown) for realizing the function of the processing section into a memory and executing the program; Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Para. 0026: in the example shown in FIG. 6, trimming is performed in such a manner that the trimming shape of the pattern 22 (FIG. 5) necessarily includes an object region and as much as possible, a region of interest is included. As a result, the pattern 22 is maximally expanded (120% of the upper limit), and a trimming result as shown in FIG. 6 is obtained; Note: the noticed area of the image is the updated region which includes attention regions (i.e. saliency regions) and the region of interest (i.e. subject region) is expanded, therefore the region of interest is not trimmed (i.e. cut off)) by using a binarization result (Yamanaka et al., Col. 6, lines 15-30: the detection unit 16 performs a binarization process on the saliency map, thereby separating a candidate region for a region of interest (a white region in FIG. 5B) and the other region (a black region in FIG. 5B) from each other…Further, as in FIG. 5C, the detection unit 16 sets a rectangular region circumscribing the obtained candidate region for a region of interest, thereby detecting a final region of interest; Note: the expanded region is the saliency region).
Regarding claim 6, the combination of Nagahara et al. and Zhu et al. teaches the limitations as explained above in claim 1.
Nagahara et al. in the combination further teaches, wherein the hardware processor is configured to detect a salient region indicating a degree of attention of a person from the input image, as the second detection method (Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; As seen in Fig. 1, there is an image reading unit 101, an object index calculation means 104, an observation region calculating means 102 and a trimming means 107; Para. 0017: a region of interest calculation means 102 is a means for calculating a region of interest of an image to be trimmed, and separates the image into a plurality of regions, and divides the degree of attention into 2 or more levels for each of the separated regions; Para. 0018; Note: observation region calculating means 102 (i.e. attention area calculation means) is the second detection method in which the attention area (i.e. salient or important area) is detected).
The combination of Nagahara et al. and Zhu et al. does not expressly disclose the following limitation and binarize the input image, as the second detection method.
However, Yamanaka et al. teaches, and binarize the input image, as the second detection method (Col. 6, lines 15-20: the detection unit 16 performs a binarization process on the saliency map, thereby separating a candidate region for a region of interest (a white region in FIG. 5B) and the other region (a black region in FIG. 5B) from each other; Col. 1, lines 49-50: calculate a saliency indicating a degree of saliency of the position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include binarizing the image as taught by Yamanaka et al. into the combined image processing of Nagahara et al. and Zhu et al. in order to detect a region of interest with high accuracy (Yamanaka et al., Col. 7, lines 38-39).
Regarding claim 7, the combination of Nagahara et al., Zhu et al., and Yamanaka et al. teaches the limitations as explained above in claim 6.
The combination of Nagahara et al., Zhu et al., and Yamanaka et al. further teaches, wherein the hardware processor is configured to update the set intended subject region by using the salient region (Nagahara et al., Para. 0035: the processing program unit 120 may be implemented by dedicated hardware. Further, the processing program section may be constituted by a general-purpose information processing apparatus such as a memory and a CPU (Central Processing Unit), and may be implemented by loading a program (not shown) for realizing the function of the processing section into a memory and executing the program; Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Note: the noticed area of the image is the updated region which includes attention regions (i.e. saliency regions)) and a binarization result (Yamanaka et al., Col. 6, lines 15-20: the detection unit 16 performs a binarization process on the saliency map, thereby separating a candidate region for a region of interest (a white region in FIG. 5B) and the other region (a black region in FIG. 5B) from each other; Col. 1, lines 49-50: calculate a saliency indicating a degree of saliency of the position).
Regarding claim 8, the combination of Nagahara et al., Zhu et al., and Yamanaka et al. teaches the limitations as explained above in claim 7.
The combination of Nagahara et al., Zhu et al., and Yamanaka et al. further teaches, wherein the hardware processor is configured to update the set intended subject region by expanding the set intended subject region by using the salient region (Nagahara et al., Para. 0008: a region of attention calculating means for calculating an attention degree for each of the separated areas by separating an image to be trimmed into a plurality of areas and calculating a noticed area of the image; Para. 0026: in the example shown in FIG. 6, trimming is performed in such a manner that the trimming shape of the pattern 22 (FIG. 5) necessarily includes an object region and as much as possible, a region of interest is included. As a result, the pattern 22 is maximally expanded (120% of the upper limit), and a trimming result as shown in FIG. 6 is obtained; Note: the noticed area of the image is the updated region which includes attention regions (i.e. saliency regions) and the region of interest (i.e. subject region) is expanded, therefore the region of interest is not trimmed (i.e. cut off)) and further calculating a logical sum of a binarization region of the binarization result and the set intended subject region (Yamanaka et al., Col. 6, lines 1-6: the detection unit 16 updates the created saliency map based on the foreground level Fx,y. As a method for this, the detection unit 16 may add the value of the foreground level Fx ,y to the value of the saliency Sx,y of each position in the saliency map, or either one of these values may be weighted to add to the other; Col. 6, lines 15-19: the detection unit 16 performs a binarization process on the saliency map, thereby separating a candidate region for a region of interest (a white region in FIG. 5B) and the other region (a black region in FIG. 5B) from each other; Col. 9, lines 5-14).

Response to Arguments
Applicant’s arguments filed on 11/15/2021 with respect to claims 1 and 4-11 have been fully considered but are moot in view of the new ground(s) of rejection. The amendment to independent claim 1 includes the limitations from originally filed claims 2-3 (see above for updated comments). The newly added limitation to claim 1 has changed the scope of the claims originally filed. The newly added limitation in amended claim 1 is as follows: “and wherein the hardware processor is configured to limit an expansion range of the intended subject region by the detection result, and decide an upper limit of the expansion”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nagahara et al. (JP 4052128 B2, see attached machine translation) in combination with Zhu et al. (CN 104268827A, see attached machine translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagahashi et al. (JP 2004228994A, see attached machine translation) teaches trimming a noticed areas in an image and determining a shape of trimming (Abstract).
Fahn et al. (US 20150189186A1) teaches a generating a binarized image of the salient map and a processing unit obtaining a maximum contour in which the maximum contour is the maximum salient region (Paras. 0042-0043).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

1/18/2022